Exhibit 10.2

SECURITY AND PLEDGE AGREEMENT

dated as of

June 4, 2008

among

FEI COMPANY,

THE GUARANTORS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.

not in its individual capacity, but solely as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    1

1.01

   Definitions    1

1.02

   Interpretation    5 ARTICLE II COLLATERAL    5

2.01

   Grant of Security Interest    5

2.02

   Termination of Security Interests    7

2.03

   Partial Release of Collateral    7

2.04

   Security Interest Absolute    7

2.05

   Joinder of Additional Guarantors    8

2.06

   Limit of Liability    8

2.07

   Reinstatement    8 ARTICLE III PERFECTION OF SECURITY INTEREST    9

3.01

   Perfection    9

3.02

   Perfection of Additional Collateral    10

3.03

   Intellectual Property Filings    11

3.04

   Instruments    11

3.05

   Further Assurances    11

3.06

   Use of Collateral    12 ARTICLE IV REPRESENTATIONS AND WARRANTIES    12

4.01

   Security Documents    12

4.02

   Title    12

4.03

   Chief Executive Office; Change of Name; Jurisdiction of Organization    13

4.04

   Corporate Names; Prior Transactions    13

4.05

   Records    13

4.06

   Changes in Circumstances    13

4.07

   Inventory and Equipment    13

4.08

   Title to Equity Interests    13

4.09

   Financing Statements and Other Filings; Maintenance of Perfected Security
Interest    13

4.10

   Deposit Accounts    14

4.11

   Investment Property    14

4.12

   Delivery of Certificated Securities Collateral    14

4.13

   Perfection of Uncertificated Securities Collateral    14

4.14

   Instruments and Tangible Chattel Paper    14

4.15

   Electronic Chattel Paper and Transferable Records    14

4.16

   Letters of Credit    15

4.17

   Commercial Tort Claims    15 ARTICLE V COVENANTS    15

5.01

   Access to Records    15

5.02

   Other Financing Statements and Liens    15

 

i



--------------------------------------------------------------------------------

5.03

   Reports    15

5.04

   Adverse Claims    16

5.05

   Prohibition of Certain Changes    16

5.06

   Opinion of Counsel    16

5.07

   Collateral Held by Others    16

5.08

   Records    16

5.09

   Collection of Accounts    17

5.10

   Disposition of Collateral    17

5.11

   Protection of Intellectual Property    17

5.12

   Special Provisions Relating to Certain Collateral    17 ARTICLE VI REMEDIES
   20

6.01

   Events of Default, Etc.    20

6.02

   Deficiency    23

6.03

   Private Sale    23

6.04

   Application of Proceeds    23

6.05

   Attorney-in-Fact    23

6.06

   Expenses    24

6.07

   Administrative Agent’s Right to Perform on Debtor’s Behalf    25

6.08

   Custody and Preservation    25

6.09

   Preservation of Rights    25

6.10

   Rights of Secured Parties    25

6.11

   No Marshalling    25

6.12

   Remedies Cumulative    25 ARTICLE VII MISCELLANEOUS    26

7.01

   Waivers of Rights Inhibiting Enforcement    26

7.02

   Notices    26

7.03

   Assignment    26

7.04

   Successors and Assigns    27

7.05

   Amendment and Waiver    27

7.06

   No Implied Waiver    27

7.07

   Severability    27

7.08

   Entire Agreement    27

7.09

   Execution in Counterparts    27

7.10

   Governing Law    27

7.11

   Headings    28

7.12

   Interpretation    28

7.13

   Waiver of Jury Trial    28

7.14

   Survival, Etc.    28

7.15

   Agents, Etc.    28

7.16

   Limitation of Liability    28

7.17

   Subrogation    29

7.18

   Authority of the Administrative Agent    29

 

ii



--------------------------------------------------------------------------------

Exhibit A    Deposit Account Control Agreement Exhibit B    Patent Security
Agreement Exhibit C    Trademark Security Agreement

 

iii



--------------------------------------------------------------------------------

SECURITY AND PLEDGE AGREEMENT

This SECURITY AND PLEDGE AGREEMENT (this “Agreement”) dated as of June 4, 2008,
is among FEI Company, an Oregon corporation (“Borrower”), the Guarantors party
hereto (together with the Borrower, the “Debtors”), and JPMorgan Chase Bank,
N.A., as Administrative Agent under the Credit Agreement (as herein defined),
not in its individual capacity, but solely as collateral agent for the Lenders
and other Secured Parties (as such terms are defined herein) (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

RECITALS:

A. Pursuant to the Credit Agreement dated as of June 4, 2008 (as amended,
modified and supplemented from time to time, the “Credit Agreement”), among the
Debtors, the lenders party thereto (the “Lenders”), the Administrative Agent and
J.P. Morgan Europe Limited, as Alternative Currency Agent, the Lenders agreed to
make loans to and other extensions of credit on behalf of the Borrower.

B. It is a condition to the obligations of the Lenders and the Administrative
Agent under the Credit Agreement that Debtors shall have granted Liens securing
the Obligations and executed and delivered, and granted the Liens provided for
in this Agreement.

C. To induce the Lenders and the Administrative Agent to enter into the Credit
Agreement and to induce certain of the Secured Parties to make loans and/or
extend other credit to the Borrower, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtors have agreed to grant security interests in the Collateral as security
for the Secured Obligations.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.01 Definitions. Capitalized terms not otherwise defined herein have the
respective meanings assigned to them in the Credit Agreement. All terms used
herein that are not defined herein or in the Credit Agreement and are defined in
the UCC have the meanings therein stated. In addition, the following terms have
the following meanings under this Agreement:

“Accounts” means all accounts (as defined in the UCC) and all general
intangibles (including payment intangibles and software) (as defined in the UCC)
of any Debtor constituting any right to the payment of money, whether or not
earned by performance, including all moneys due and to become due to any Debtor
in respect of any loans or advances or for Inventory or Equipment or other goods
sold or leased or for services rendered, tax refunds, insurance refund claims
and other insurance claims and proceeds, tort claims, securities and other
investment property, rights to proceeds of letters of credit, letter-of-credit
rights, supporting obligations of every nature and any guarantee of any of the
foregoing.



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning set forth in the introductory paragraph
to this Agreement.

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Collateral” has the meaning assigned to such term in Section 2.01.

“Contracts” means, collectively, with respect to each Debtor, all sale, service,
performance, equipment or property lease contracts, agreements and grants and
all other contracts, agreements or grants (in each case, whether written or
oral, or third party or intercompany), between such Debtor and third parties,
and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

“Control” means (i) in the case of each Deposit Account, “control,” as such term
is defined in Section 9.104 of the UCC, and (ii) in the case of any certificated
security, uncertificated security or security entitlement, “control,” as such
term is defined in Section 8.106 of the UCC and (iii) in the case of any
commodity contract, “control,” as such term is defined in Section 9.106 of the
UCC.

“Credit Agreement” has the meaning set forth in Recital A.

“Deposit Account Control Agreement” means an agreement substantially in the form
annexed hereto as Exhibit A or any other form reasonably satisfactory to the
Administrative Agent.

“Deposit Accounts” means, collectively, with respect to each Debtor, (i) all
“deposit accounts” as such term is defined in the UCC and (ii) all cash, funds,
checks, notes and instruments from time to time on deposit in any of the
accounts described in clause (i) of this definition.

“Documents” means all “documents” (as defined in the UCC) or other receipts
covering, evidencing or representing Inventory or Equipment.

“Equipment” means, with respect to each Debtor, all “equipment” (as defined in
the UCC) and all other goods of such Debtor that are used or acquired for use in
its business, including all spare parts and related supplies, all goods obtained
by such Debtor in exchange for any such goods, all substances, if any,
commingled with or added to those goods and all upgrades and other improvements
to those goods, in each case to the extent not constituting Inventory.

“General Intangibles” means all “general intangibles” (as defined in the UCC)
now owned or hereafter acquired by any Debtor, including (i) all obligations or
indebtedness owing to any Debtor (other than Accounts) from whatever source
arising, (ii) all Intellectual Property and goodwill, (iii) all Governmental
Approvals, (iv) all rights or claims in respect of refunds for taxes paid,
(v) all Contracts and (vi) to the extent permitted by applicable law, all rights
in respect of any pension plan or similar arrangement maintained for employees
of any Debtor.

 

-2-



--------------------------------------------------------------------------------

“Instruments” means all “instruments”, “chattel paper” (whether tangible or
electronic) or “letters of credit” (each as defined in the UCC) of any Debtor
evidencing, representing, arising from or existing in respect of, relating to,
securing or otherwise supporting the payment of, any Account, including
promissory notes, drafts, bills of exchange and trade acceptances now owned or
hereafter acquired and all interest, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any of the Instruments.

“Intellectual Property” means all Patent Collateral and all Trademark
Collateral, together with (a) all inventions, processes, production methods,
proprietary information, know-how and trade secrets; (b) all licenses or user or
other agreements granted to any Debtor with respect to any of the foregoing, in
each case whether now or hereafter owned or used, including, without limitation,
the contracts, licenses, or other agreements with respect to the Patent
Collateral or the Trademark Collateral listed in Annex 1 to the Disclosure
Letter; (c) all information, customer lists, identification of suppliers, data,
plans, blueprints, specifications, designs, drawings, recorded knowledge,
surveys, engineering reports, test reports, manuals, materials standards,
processing standards, performance standards, catalogs, computer and automatic
machinery software and programs; (d) all field repair data, sales data and other
information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; and (f) all causes of action, claims and warranties
now or hereafter owned or acquired by any Debtor in respect of any of the items
listed above.

“Intellectual Property Security Agreements” means the Patent Security Agreement
and the Trademark Security Agreement.

“Inventory” means all inventory (as defined in the UCC) and all other goods of
any Debtor held for sale, lease or furnishing under a contract of service
(including to its Subsidiaries or Affiliates) or that constitute raw materials,
work in process or material used or consumed in its business, including all
spare parts and related supplies, all goods obtained by any Debtor in exchange
for such goods, all products made or processed from such goods and all
substances, if any, commingled therewith or added to such goods.

“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract or commodity
account (in each case, as defined in the UCC), excluding, however, the
Securities Collateral.

“Patent Collateral” means all Patents now owned or hereafter acquired by any
Debtor, including, without limitation, each Patent Collateral identified in
Annex 2 to the Disclosure Letter.

“Patents” means, collectively, (i) all patents and patent applications,
including the inventions and improvements described and claimed therein, and all
patentable inventions, (ii) all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof, and (iii) all rights, licenses and
goodwill, now existing or hereafter coming into existence, (A) to all income,
profits, royalties, damages and payments now or hereafter due and/or payable
under and with respect thereto, including damages and payments for past, present
or future infringements thereof, (B) to sue for past, present and future
infringements thereof, and (C) otherwise accruing under or pertaining to any of
the foregoing throughout the world.

 

-3-



--------------------------------------------------------------------------------

“Patent Security Agreement” means an agreement substantially in the form annexed
hereto as Exhibit B.

“Permitted Swap Agreement” means a Swap Agreement to which any Debtor is a
counterparty that is permitted pursuant to Section 6.06 of the Credit Agreement.

“Proceeds” has the meaning assigned to such term in the UCC, including all
proceeds of insurance and all condemnation awards and all other compensation for
any casualty event with respect to all or any part of the Collateral (together
with all rights to recover and proceed with respect to the same), and all
accessions to, substitutions for and replacements of all or any part of the
other Collateral.

“Records” has the meaning assigned to such term in Section 4.05.

“Secured Obligations” means all Obligations now or hereafter existing, including
any extensions, modifications, substitutions, amendments and renewals thereof,
whether for principal, interest, fees, expenses, indemnification, or otherwise,
including all costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by the Administrative Agent or any Secured Party in
connection with any suit or proceeding in connection with the performance by
such Secured Party of any of the agreements contained in any of the Contracts,
or in connection with any exercise of its rights or remedies hereunder, pursuant
to the terms of this Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Cash Management Banks and each party to a Permitted Swap Agreement relating
to the Loans if at the date of entering into such Permitted Swap Agreement such
person was a Lender or an Affiliate of a Lender and such person is a party to
the Credit Agreement or executes and delivers to the Administrative Agent a
letter agreement in form and substance acceptable to the Administrative Agent
pursuant to which such person (i) appoints the Administrative Agent as its agent
under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Article VIII of the Credit Agreement.

“Securities Collateral” means (i) each of the Equity Interests of each issuer
identified on Annex 3 to the Disclosure Letter (whether such Equity Interests
are securities or general intangibles under the UCC) owned by a Debtor and any
Equity Interests subsequently pledged to the Administrative Agent pursuant to
any Joinder Agreement now or hereafter owned by a Debtor, and the certificates
or other instruments representing any of the foregoing and any interest of a
Debtor in the entries on the books of any securities intermediary pertaining
thereto (the “Pledged Shares”); provided, however, that the Pledged Shares shall
not include more than 65% of the issued and outstanding voting Equity Interests
in any Foreign Subsidiary, and (ii) all dividends, distributions, returns of
capital, cash, warrants, options, rights, instruments, rights to vote or manage
the business of such Person pursuant to organizational documents governing the
rights and obligations of the stockholders, partners, members or other owners
thereof and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Pledged Shares.

 

-4-



--------------------------------------------------------------------------------

“Security Interest” means the security interest in the Collateral granted by
Debtors under this Agreement.

“Trademark Collateral” means all Trademarks now owned or hereafter acquired by
any Debtor including, without limitation, each Trademark Collateral identified
in Annex 4 to the Disclosure Letter.

“Trademarks” means, collectively, (i) all trade names, trademarks and service
marks, logos, trademark and service mark registrations, and applications for
trademark and service mark registrations, (ii) all renewals of trademark and
service mark registrations, and (iii) all rights (A) to all income, royalties,
damages and other payments (including in respect of all past, present and future
infringements) with respect to any of the foregoing, (B) to sue for all past,
present and future infringements thereof, and (C) otherwise accruing under or
pertaining to any of the foregoing, together, in each case, with the product
lines and goodwill of the business connected with the use of, and symbolized by,
each such trade name, trademark and service mark.

“Trademark Security Agreement” means an agreement substantially in the form
annexed hereto as Exhibit C.

“UCC” means the Uniform Commercial Code as now or hereafter adopted and in
effect in the State of New York; provided that if, by reason of mandatory
provisions of Law, the perfection or the effect of perfection or non-perfection
of any Security Interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or the effect of perfection or
non-perfection.

1.02 Interpretation. The principles of interpretation set out in Section 1.03 of
the Credit Agreement shall apply equally to this Agreement mutatis mutandis.

ARTICLE II

COLLATERAL

2.01 Grant of Security Interest. As collateral security for the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) and
performance of the Secured Obligations, each Debtor hereby grants to the
Administrative Agent for the benefit of the Secured Parties a security interest
in all of such Debtor’s right, title and interest in, to and under the following
property, whether now owned or hereafter acquired by such Debtor and whether now
existing or hereafter coming into existence and wherever located (collectively,
the “Collateral”):

(a) all Accounts;

(b) all Deposit Accounts;

 

-5-



--------------------------------------------------------------------------------

(c) all Documents;

(d) all Equipment;

(e) all General Intangibles;

(f) all Governmental Approvals;

(g) all Instruments;

(h) all Inventory;

(i) all Investment Property;

(j) all Securities Collateral;

(k) all rights, claims and benefits of such Debtor against any Person arising
out of, relating to or in connection with Inventory or Equipment purchased by
such Debtor, including any such rights, claims or benefits against any Person
storing or transporting such Inventory or Equipment;

(l) all other tangible and intangible personal property and fixtures of such
Debtor, including all cash, products, rents, revenues, issues, profits,
royalties, income, benefits, commercial tort claims, letter-of-credit rights,
supporting obligations, accessions to, substitutions and replacements for any
and all of the foregoing, any indemnity, warranty or guarantee payable by any
reason of loss or damage to or otherwise with respect to any of the foregoing,
and all causes of action, claims and warranties now or hereafter held by such
Debtor in respect of any of the items listed above;

(m) all books, correspondence, credit files, records, invoices and other papers,
including all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Debtor or any computer bureau or service
company from time to time acting for such Debtor;

(n) all Proceeds of the collateral described in the foregoing clauses
(a) through (m).

Notwithstanding anything herein to the contrary, the Collateral shall not
include (i) any assets of any Debtor to the extent that the grant of a security
interest therein is prohibited by any Law of any Governmental Authority,
(ii) any of Debtor’s rights or interests in any license, contract or agreement
to which such Debtor is a party or any of its rights or interests thereunder to
the extent, but only to the extent, that such a grant would, under the terms of
such license, contract or agreement or otherwise, result in a breach of the
terms of, or constitute a default under any license, contract or agreement to
which such Debtor is a party; provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Debtor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, (iii) property secured by a Lien permitted pursuant to Sections
6.02(d), 6.02(e) or 6.02(f) of the Credit Agreement to the extent the terms of
such Lien expressly

 

-6-



--------------------------------------------------------------------------------

prohibit the grant of a security interest hereunder, (iv) more than 65% of the
issued and outstanding voting Equity Interests in any Foreign Subsidiary, and
(v) any cash collateral securing standby letters of credit or bank guarantees in
favor of non-Lenders that are otherwise permitted under the Credit Agreement.

2.02 Termination of Security Interests. This Agreement and the Security
Interests shall terminate and all rights to the Collateral shall revert to the
Debtors when (i) all outstanding Secured Obligations shall have been paid in
full, (ii) all Commitments under the Credit Agreement shall have expired or been
terminated and (iii) the LC Exposure has been reduced to zero or fully cash
collateralized as provided in the Credit Agreement. Upon such termination, the
Administrative Agent shall (at the written request and expense of the Borrower)
promptly cause to be assigned, transferred and delivered, against receipt but
without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of the
Borrower and to be released and cancelled all licenses and rights referred to in
Section 5.12(b)(i). The Administrative Agent shall also (at the written request
and expense of the Borrower) promptly execute and deliver to the Borrower upon
such termination such UCC termination statements and such other documentation as
shall be reasonably requested by the Borrower to effect the termination and
release of the Security Interests on the Collateral.

2.03 Partial Release of Collateral. Upon the disposition of any Collateral in
accordance with the Credit Agreement, such Collateral shall be deemed released
from the Security Interest granted hereunder and the Administrative Agent shall,
upon the written request of (and at the sole cost and expense of) the Borrower,
promptly execute and deliver to the Borrower such UCC termination statements and
such other documentation as the Borrower may reasonably request to effect the
termination and release of the Liens on such Collateral.

2.04 Security Interest Absolute. To the maximum extent permitted by applicable
law, the rights and remedies of the Administrative Agent hereunder, the Liens
created hereby, and the obligations of the Debtors under this Agreement are
absolute, irrevocable and unconditional and will remain in full force and effect
without regard to, and will not be released, suspended, discharged, terminated
or otherwise affected by, any circumstance or occurrence whatsoever (other than
termination pursuant to Section 2.02 or partial release pursuant to
Section 2.03), including:

(a) any renewal, extension, amendment, or modification of, or addition or
supplement to or deletion from, any of the Loan Documents or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;

(b) any waiver of, consent to or departure from, extension, indulgence or other
action or inaction under or in respect of any of the Secured Obligations, this
Agreement, any other Loan Document or other instrument or agreement relating
thereto, or any exercise or non-exercise of any right, remedy, power or
privilege under or in respect of the Secured Obligations, this Agreement, any
other Loan Document or any such other instrument or agreement relating thereto;

 

-7-



--------------------------------------------------------------------------------

(c) any furnishing of any additional security for the Secured Obligations or any
part thereof to the Administrative Agent or any other Person or any acceptance
thereof by the Administrative Agent or any other Person or any substitution,
sale, exchange, release, surrender or realization of or upon any such security
by the Administrative Agent or any other person or the failure to create,
preserve, validate, perfect or protect any other Lien granted to, or purported
to be granted to, or in favor of, the Administrative Agent or any other Secured
Party;

(d) any invalidity, irregularity or unenforceability of all or any part of the
Secured Obligations, any Loan Document or any other agreement or instrument
relating thereto or any security therefor;

(e) the acceleration of the maturity of any of the Secured Obligations or any
other modification of the time of payment thereof; or

(f) any other event or circumstance whatsoever that might otherwise constitute a
legal or equitable discharge of a surety or a guarantor, it being the intent of
this Section 2.04 that the obligations of the Debtors hereunder shall be
absolute, irrevocable and unconditional under any and all circumstances.

2.05 Joinder of Additional Guarantors. Upon the execution and delivery of a
Joinder Agreement by a new Domestic Material Subsidiary pursuant to Section 5.09
of the Credit Agreement, such new Domestic Material Subsidiary shall constitute
a “Guarantor” and a “Debtor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Debtor herein. The execution
and delivery of such Joinder Agreement shall not require the consent of any
Debtor hereunder. The rights and obligations of each Debtor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor and Debtor as a party to this Agreement.

2.06 Limit of Liability. Notwithstanding the foregoing, the security interest
granted by each Debtor hereunder shall be limited to the extent necessary so
that its obligations hereunder would not be subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.

2.07 Reinstatement. This Agreement and the Liens created hereunder shall
automatically be reinstated if and to the extent that for any reason any payment
by or on behalf of any Debtor in respect of the Secured Obligations is rescinded
or must otherwise be restored by any holder of the Secured Obligations, whether
as a result of any fraudulent conveyance, proceedings in bankruptcy or
reorganization or otherwise. EACH DEBTOR SHALL DEFEND AND INDEMNIFY EACH SECURED
PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE
UNDER THIS SECTION 2.07 (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN
THE DEFENSE OF ANY SUCH ACTION OR SUIT, INCLUDING SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED SECURED
PARTY’S OWN NEGLIGENCE OR STRICT LIABILITY BUT EXCLUDING SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED SECURED PARTY’S OR ITS RELATED PARTIES’ GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, OR BAD FAITH.

 

-8-



--------------------------------------------------------------------------------

ARTICLE III

PERFECTION OF SECURITY INTEREST

3.01 Perfection. Prior to or concurrently with the execution and delivery of
this Agreement, Debtors shall:

(a) file or cause to be filed such financing statements and other documents in
such offices as shall be necessary or as the Administrative Agent may reasonably
request to perfect and establish the priority (subject only to Permitted Liens)
of the Security Interest;

(b) subject to Section 3.04, at the request of the Administrative Agent, deliver
to the Administrative Agent any and all Instruments with a face value in excess
of $250,000, endorsed or accompanied by such instruments of assignment and
transfer in such form and substance as the Administrative Agent may reasonably
request;

(c) deliver to the Administrative Agent any and all certificates in any Debtor’s
physical possession evidencing Investment Property included in the Collateral or
any Securities Collateral (other than those representing the interests (i) in
FEI Systems (Thailand) Company, Limited and FEI Deutschland GmbH or (ii) in
excess of 65% of the Equity Interests of Foreign Subsidiaries), endorsed or
accompanied by such instruments of assignment and transfer in such form and
substance as the Administrative Agent may reasonably request;

(d) at the request of Administrative Agent, (i) cause the Administrative Agent
to be listed as the lienholder on all certificates of title or ownership
relating to Equipment owned by Debtors with a fair market value, as determined
in good faith by the Borrower, in excess of $1,000,000 and (ii) deliver to the
Administrative Agent originals of all such certificates of title or ownership
for the Equipment;

(e) deliver to the Administrative Agent a Deposit Account Control Agreement with
respect to each Deposit Account located at a financial institution in the United
States included in the Collateral other than (i) any Deposit Account maintained
by the Administrative Agent and (ii) any Deposit Accounts with an aggregate
balance not in excess of $100.00, executed by the applicable Debtor and the
financial institution maintaining such Deposit Account;

(f) with respect to any uncertificated security included in the Collateral
consisting of Equity Interests in Domestic Subsidiaries, cause the Security
Interest to be recorded on the equityholder register or on the books of the
issuer of such uncertificated security and cause such issuer to execute and
deliver to the Administrative Agent an acknowledgment of the Security Interest
pursuant to which the issuer agrees to comply with instructions originated by
the Administrative Agent without further consent by such Debtor; and

 

-9-



--------------------------------------------------------------------------------

(g) take all such other actions as shall be necessary or as the Administrative
Agent may reasonably request to perfect and establish the priority (subject only
to Permitted Liens) of the Security Interest.

Additionally, each Debtor hereby authorizes the Administrative Agent to prepare,
execute, deliver, file and/or record (without the signature of such Debtor to
the extent permitted by applicable law) any financing statement (including any
fixture filing), continuation statement, amendment or other document that may be
necessary or desirable (in the reasonable judgment of the Administrative Agent):
(i) to create, preserve, perfect or validate the Security Interest; or (ii) or
to enable the Administrative Agent to exercise and enforce its rights hereunder
with respect to such Security Interest. The Debtors shall pay the costs of, or
incidental to, any recording or filing of any such financing or continuation
statement, amendment or other document or otherwise arising out of or in
connection with the execution and delivery of this Agreement.

3.02 Perfection of Additional Collateral. Each Debtor shall:

(a) subject to Section 3.04, upon the acquisition after the date hereof by such
Debtor of any Instrument with a face value in excess of $250,000, upon the
request of the Administrative Agent, promptly deliver to the Administrative
Agent all such Instruments, endorsed and/or accompanied by instruments of
assignment and transfer in such form and substance as the Administrative Agent
may reasonably request;

(b) upon the acquisition of any certificated securities representing Investment
Property or Securities Collateral which are to be physically possessed by a
Debtor other than those representing Equity Interests in excess of 65% of
Foreign Subsidiaries or Equity Interests in Immaterial Subsidiaries and further
excluding any certificated securities for which the consideration paid therefor
is less than $250,000 in the aggregate over the term of the Loans, promptly
deliver to the Administrative Agent all such certificated securities, endorsed
or accompanied by instruments of transfer or assignment in such form and
substance as the Administrative Agent may reasonably request;

(c) upon the acquisition of any uncertificated securities included in the
Collateral other than those representing Equity Interests in excess of 65% of
Foreign Subsidiaries or Equity Interests in Immaterial Subsidiaries and further
excluding any uncertificated securities for which the consideration paid
therefor is less than $250,000 in the aggregate over the term of the Loans,
cause the Security Interest to be recorded on the equityholder register or the
books of the issuer of such uncertificated securities and cause such issuer to
execute and deliver to the Administrative Agent an acknowledgement of the
Security Interest pursuant to which the issuer agrees to comply with
instructions originated by the Administrative Agent without further consent by
such Debtor;

(d) at the request of Administrative Agent, (i) deliver to the Administrative
Agent any and all certificates of title, applications for title or similar
evidence of ownership of all Equipment owned by such Debtor with a fair market
value, as

 

-10-



--------------------------------------------------------------------------------

determined in good faith by the Borrower, in excess of $250,000 and (ii) shall
cause the Administrative Agent to be named as lienholder on any such certificate
of title, application for title or other evidence of ownership so delivered; and

(e) deliver to the Administrative Agent a securities account control agreement
in form and substance satisfactory to the Administrative Agent with respect to
any securities account or securities entitlement opened after the date hereof,
executed by such Debtor and the securities intermediary maintaining such
securities account.

3.03 Intellectual Property Filings. On the date hereof, each Debtor will execute
and deliver to the Administrative Agent the Intellectual Property Security
Agreements with respect to all Intellectual Property then owned by it that is
represented by a trademark registered with the United States Patent and
Trademark Office, a copyright registered with the United States Copyright Office
or an issued United States Patent. Upon the request of the Administrative Agent,
it will sign and deliver to the Administrative Agent any Intellectual Property
Security Agreement with respect to any of the foregoing types of Intellectual
Property owned by it at such time that are not covered any previous Intellectual
Property Security Agreements so executed and delivered by it. In each case, it
shall promptly make all Intellectual Property filings necessary to record the
Security Interests in such Intellectual Property. Each Debtor hereby appoints
the Administrative Agent as its attorney-in-fact to execute and file all
Intellectual Property filings required or so requested for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; and
such power, being coupled with an interest, shall be irrevocable until the
Collateral is released pursuant to Section 2.02. The parties agree that such
filings will be made only against registered trademarks or copyrights and issued
patents.

3.04 Instruments. So long as no Event of Default shall have occurred and be
continuing, each Debtor may retain for collection in the ordinary course any
Instruments received by it in the ordinary course of business, and the
Administrative Agent shall, promptly upon request and at the expense of any
Debtor, make appropriate arrangements for making any Instrument pledged by such
Debtor and held by the Administrative Agent available to such Debtor for
purposes of presentation, collection or renewal (any such arrangement to be
effected, to the extent deemed appropriate by the Administrative Agent, against
trust receipt or like document).

3.05 Further Assurances. Each Debtor shall, from time to time, at its sole
expense, promptly execute, deliver, file and record all further agreements,
assignments, instruments, documents and certificates and take all further action
that may be reasonably necessary or reasonably desirable, or that the
Administrative Agent may reasonably request, in order to create, preserve,
perfect, confirm or validate the Security Interest in the Collateral or to
enable the Administrative Agent to obtain the full benefits of the Security
Documents (including the delivery of possession of any Collateral that hereafter
comes into existence or is acquired in the future by the Administrative Agent as
pledgee for the benefit of the Secured Parties), or to enable the Administrative
Agent to exercise and enforce any of its rights, powers and remedies thereunder
with respect to any of such Collateral.

 

-11-



--------------------------------------------------------------------------------

3.06 Use of Collateral. So long as no Event of Default shall have occurred and
be continuing, except as otherwise provided herein or in the Credit Agreement,
each Debtor shall be entitled to use and possess the Collateral and to exercise
its rights, title and interest in all Contracts and Governmental Approvals
subject to the rights, remedies, powers and privileges of the Administrative
Agent under Article VI and to such use, possession or exercise not otherwise
constituting an Event of Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Debtor represents and warrants to the Secured Parties as follows:

4.01 Security Documents.

(a) This Agreement is effective to create in favor of the Administrative Agent
for the benefit of the Secured Parties a legal, valid and enforceable security
interest in and Lien on the Collateral and, (i) when UCC financing statements in
appropriate form are filed in the offices specified on Annex 5 to the Disclosure
Letter, and (ii) upon the taking of possession or Control by the Administrative
Agent of the Collateral with respect to which a security interest may be
perfected only by possession or Control (which possession or Control shall be
given to the Administrative Agent to the extent possession or Control by the
Administrative Agent is required by this Agreement), the Lien created by this
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Debtors in the Collateral for which such
methods of perfection are applicable, in each case subject to no Liens other
than Permitted Liens.

(b) Each Security Document delivered pursuant to Section 4.01(b) of the Credit
Agreement will, upon execution and delivery thereof, be effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in and Lien on all of the
Debtors’ right, title and interest in and to the Collateral thereunder, and when
all appropriate filings or recordings are made in the appropriate offices as may
be required under applicable law, or upon the taking of possession or Control by
the Administrative Agent of Collateral with respect to which a security interest
may be perfected only by possession or Control, the Lien created by such
Security Document will constitute a fully perfected Lien (to the extent such
concept is applicable) on, and security interest in, all right, title and
interest of the Debtors in such Collateral for which such methods of perfection
are applicable, in each case subject to no Liens other than Permitted Liens.

4.02 Title. Each Debtor is the sole legal and beneficial owner of all Collateral
in which it purports to grant a Lien pursuant to this Agreement, and such
Collateral is free and clear of all Liens other than Permitted Liens. No
currently effective financing statement or other instrument similar in effect is
on file in any recording office covering all or any part of the Collateral,
except such as may have been filed evidencing Permitted Liens or except as will
be released concurrently with the closing of the transactions contemplated in
the Credit Agreement. No Person other than the Administrative Agent has Control
or possession of all or any part of the Collateral except as permitted by the
Credit Agreement or except as will be released concurrently with the closing of
the transactions contemplated in the Credit Agreement.

 

-12-



--------------------------------------------------------------------------------

4.03 Chief Executive Office; Change of Name; Jurisdiction of Organization. As of
the Effective Date the exact legal name, type of organization, jurisdiction of
organization, Federal Taxpayer Identification Number, organizational
identification number and chief executive office of each Debtor is indicated
next to its name in Annex 6 to the Disclosure Letter.

4.04 Corporate Names; Prior Transactions. Each Debtor has not, during the past
five years, been known by or used any other corporate or fictitious name or been
a party to any merger or consolidation, or acquired all or substantially all of
the assets of any person, or acquired any of its property or assets out of the
ordinary course of business, except as set forth in Annex 7 to the Disclosure
Letter.

4.05 Records. As of the Effective Date the principal place of business and chief
executive office of each Debtor and the office where each Debtor keeps its books
and records concerning the Collateral (hereinafter, collectively called the
“Records”) is located at the address set out on Annex 8 to the Disclosure
Letter.

4.06 Changes in Circumstances. Debtor has not, within the period of four months
prior to the date hereof: (a) changed its location (as defined in Section 9-307
of the UCC); (b) changed its name; or (c) become a “new debtor” (as defined in
Section 9-102(a)(56) of the UCC) with respect to a security agreement previously
entered into by any other Person.

4.07 Inventory and Equipment. At least 90% of the Inventory and Equipment of the
Debtors (other than (i) such Inventory which is in-transit to the applicable
purchaser thereof, (ii) Equipment out for repair or maintenance,
(iii) Collateral located at demonstration facilities including customer sites
and spare parts depots and (iv) Inventory consisting of tools leased by Debtors
to its customers in the ordinary course of business): (a) is located at one of
the locations identified in Annex 9 to the Disclosure Letter under its name or
in transit from one of such location to another and except as may have been
updated by a notification to the Administrative Agent pursuant to Section 5.05;
and (b) is in the exclusive Control of a Debtor on the date hereof.

4.08 Title to Equity Interests. As of the Effective Date, the applicable Debtor
identified on Annex 3 to the Disclosure Letter owns the Equity Interests listed
as being owned by it in Annex 3 to the Disclosure Letter, free and clear of any
Lien other than Permitted Liens or except as will be released concurrently with
the closing of the transactions contemplated in the Credit Agreement. All shares
of capital stock identified in such Annex as being beneficially owned by each
Debtor have been duly authorized and validly issued, are fully paid and
non-assessable and are not subject to any option to purchase or similar right of
any Person. Except as permitted by the Credit Agreement, each Debtor is not and
will not become a party to or otherwise bound by any agreement, other than the
Loan Documents, which restricts in any manner the rights of any present or
future holder of any such Equity Interest with respect thereto.

4.09 Financing Statements and Other Filings; Maintenance of Perfected Security
Interest. The only UCC filings necessary and appropriate to perfect the security
interest granted by each Debtor to the Administrative Agent (for the benefit of
the Secured Parties) pursuant to this Agreement in respect of the Collateral are
listed in Annex 5 to the Disclosure Letter.

 

-13-



--------------------------------------------------------------------------------

4.10 Deposit Accounts. As of the Closing Date, Debtor does not maintain any
Deposit Accounts other than the accounts listed in Annex 10 to the Disclosure
Letter. Except for Deposit Accounts with an aggregate balance not in excess of
$100.00, the Administrative Agent has a perfected first priority security
interest in each Deposit Account listed in Annex 10 to the Disclosure Letter and
located in the United States by Control, subject to Permitted Liens.

4.11 Investment Property. As of the Closing Date, Debtor (i) has no Securities
Accounts or Commodity Accounts other than those listed in Annex 11 to the
Disclosure Letter, and the Administrative Agent has a perfected first priority
security interest in such Securities Accounts and Commodity Accounts as a result
of filing the applicable UCC financing statements, in each case subject to
Permitted Liens, and (ii) does not hold, own or have any interest in any
Investment Property other than those maintained in Securities Accounts or
Commodity Accounts listed in Annex 11 to the Disclosure Letter.

4.12 Delivery of Certificated Securities Collateral. All certificates,
agreements or instruments representing or evidencing the Securities Collateral
in existence on the date hereof (other than those evidencing Equity Interests
(i) in excess of 65% of Foreign Subsidiaries, (ii) in FEI Systems (Thailand)
Company, Limited and FEI Deutschland GmbH or (iii) in Immaterial Subsidiaries)
have been delivered to the Administrative Agent in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank and the Administrative Agent has a perfected first priority security
interest therein.

4.13 Perfection of Uncertificated Securities Collateral. The Administrative
Agent has a perfected first priority security interest in all uncertificated
Securities Collateral pledged by it hereunder that is in existence on the date
hereof.

4.14 Instruments and Tangible Chattel Paper. As of the Effective Date (i) no
principal amount in excess of $250,000 payable under or in connection with any
of the Collateral is evidenced by any Instrument or tangible chattel paper other
than such Instruments and tangible chattel paper listed in Annex 12 to the
Disclosure Letter and (ii) each Instrument and each item of tangible chattel
paper listed in Annex 12 to the Disclosure Letter will be properly endorsed,
assigned and delivered to the Administrative Agent, accompanied by instruments
of transfer or assignment duly executed in blank if requested by the
Administrative Agent.

4.15 Electronic Chattel Paper and Transferable Records. As of the Effective Date
no amount payable under or in connection with any of the Collateral is evidenced
by any electronic chattel paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction) other than such electronic
chattel paper and transferable records listed in Annex 13 to the Disclosure
Letter.

 

-14-



--------------------------------------------------------------------------------

4.16 Letters of Credit. As of the Effective Date, no Debtor is a beneficiary
under any Letter of Credit having a face value in excess of $250,000 issued in
favor of such Debtor except as listed in Annex 14 to the Disclosure Letter.

4.17 Commercial Tort Claims. As of the Effective Date, such Debtor holds no
commercial tort claims for an amount in excess of $250,000 other than those
listed in Annex 15 to the Disclosure Letter.

ARTICLE V

COVENANTS

In furtherance of the grant of the Security Interests pursuant to Article II,
each Debtor hereby agrees with the Administrative Agent as follows:

5.01 Access to Records. Each Debtor shall (i) upon reasonable notice, at any
time during normal business hours, permit representatives of the Administrative
Agent to inspect and make copies of the Records, and (ii) forward to the
Administrative Agent copies of any notices or communications received by such
Debtor relevant to the Administrative Agent’s Security Interests in a material
portion of the Collateral. Upon the occurrence and during the continuation of
any Event of Default, at the Administrative Agent’s request, each Debtor shall
promptly deliver copies of any and all such Records to the Administrative Agent.
Notwithstanding the foregoing, no Debtor shall be required to disclose or
discuss, or permit the inspection, examination or making of extracts of any
document, book, record or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent, such Lender or their representatives is
then prohibited by applicable law or any agreement binding on Debtor or (iii) is
protected from disclosure by the attorney-client privilege or the attorney work
product privilege.

5.02 Other Financing Statements and Liens. Without the prior written consent of
the Administrative Agent, each Debtor shall not file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument of which a Responsible Officer has
knowledge with respect to the Collateral in which the Administrative Agent is
not named as the sole secured party for the benefit of the Secured Parties
except to the extent such filing or like instrument pertains to a Permitted
Lien.

5.03 Reports. Each Debtor shall furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as the Administrative
Agent may reasonably request, all in reasonable detail; provided, however,
absent the existence of an Event of Default, the Debtors shall only be required
to deliver such information quarterly, if requested by the Administrative Agent,
and in accordance with Section 5.14 of the Credit Agreement. Promptly upon
request of the Administrative Agent, following receipt by the Administrative
Agent of any reports pursuant to the preceding sentence, the Borrower shall
deliver to the Administrative Agent revised Annexes 2 and 4 to include
Trademarks and Patents that become part of the Collateral under this Agreement.

 

-15-



--------------------------------------------------------------------------------

5.04 Adverse Claims. Each Debtor shall defend, all at its own expense, such
Debtor’s title and the existence, perfection and first priority of the
Administrative Agent’s security interest in the Collateral against all adverse
claims (other than Permitted Liens).

5.05 Prohibition of Certain Changes. Except to the extent permitted by the
Credit Agreement, no Debtor shall change (i) its name, identity, corporate
structure or the jurisdiction under which it is organized, (ii) its chief
executive office or chief place of business or (iii) the locations where it
keeps or holds any Collateral (except (A) Inventory in transit from one such
location to another, (B) Inventory which is in-transit to the applicable
purchaser thereof, (C) Equipment out for repair or maintenance, (D) other
Collateral having a value of less than $1,000,000 in the aggregate, including,
without limitation, movable computer equipment and related hardware and software
that is temporarily removed by employees in the ordinary course of business,
(E) Collateral located at demonstration facilities including customer sites and
spare parts depots or (F) Inventory consisting of tools leased by Debtors to its
customers in the ordinary course of business) or any records relating thereto
from the applicable locations described in Annexes 8 and 9 to the Disclosure
Letter, unless such Debtor shall have given the Administrative Agent 15 days’
prior notice thereof. Each Debtor agrees that it will not in any event change
the location of any Collateral owned by it if such change would cause the
Security Interest in such Collateral to lapse or cease to be perfected unless
all financing statements and amendments or supplements thereto, continuation
statements and other documents required to be recorded or filed in order to
maintain the perfection of the Security Interests following such change have
been filed in each filing office necessary for such purpose and all filing fees
and taxes, if any, payable in connection with such filings have been paid in
full.

5.06 Opinion of Counsel. If requested by the Administrative Agent upon the
direction of the Required Lenders, at least 20 days before it takes any action
contemplated by Section 5.05(i), a Debtor shall, at its expense, cause to be
delivered to the Administrative Agent an opinion of counsel, in form and
substance reasonably satisfactory to the Administrative Agent, to the effect
that all financing statements and amendments or supplements thereto,
continuation statements and other documents required to be recorded or filed in
order to maintain the perfection of the Security Interests after the taking of
such action against all creditors of and purchasers from such Debtor (except any
continuation statements specified in such opinion of counsel that are to be
filed more than six months after the date thereof) have been filed in each
filing office necessary for such purpose and that all filing fees and taxes, if
any, payable in connection with such filings have been paid in full.

5.07 Collateral Held by Others. No Debtor shall allow Collateral having a value
of $5,000,000 in the aggregate to be under the possession or control of any
warehouseman, bailee or agent other than (i) Inventory in-transit to the
applicable purchaser thereof, (ii) Equipment out for repair or maintenance,
(iii) Collateral located at demonstration facilities including customer sites
and spare parts depots or (iv) Inventory consisting of tools leased by Debtors
to its customers in the ordinary course of business.

5.08 Records. Each Debtor shall (i) keep Records in accordance with Section 5.06
of the Credit Agreement and (ii) give the Administrative Agent at least 15 days’
notice before it changes the location of any office where such Debtor keeps the
Records.

 

-16-



--------------------------------------------------------------------------------

5.09 Collection of Accounts. Each Debtor shall use commercially reasonable
efforts to cause to be collected from its account debtors, as and when due, any
and all amounts owing under or on account of each of its Accounts (including
Accounts that are delinquent, such Accounts to be collected in accordance with
lawful collection procedures) and shall apply forthwith upon receipt thereof all
such amounts as are so collected to the outstanding balance of such Accounts.
The costs and expenses (including attorney’s fees) of collection, whether
incurred by a Debtor or the Administrative Agent, shall be borne by such Debtor.

5.10 Disposition of Collateral. No Debtor shall make any Asset Sale except as
permitted by the Credit Agreement.

5.11 Protection of Intellectual Property. Each Debtor shall use commercially
reasonable efforts to timely pay all fees (including maintenance fees), file all
documents or declarations (including applications, applications for renewal,
affidavits of use and affidavits of incontestability) and take all other action
necessary to obtain, maintain and renew each Patent and Trademark included in
the Collateral. If, to the knowledge of a Responsible Officer of the Borrower,
any Debtor’s rights to any Intellectual Property that are material to the
conduct of the business of the Debtor (taken as a whole) are infringed,
misappropriated or diluted by a third party, such Debtor shall notify the
Administrative Agent at the end of such calendar quarter in which Debtor learned
of such infringement, misappropriation or dilution and shall take all actions as
such Debtor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property unless Debtor deems it to be in the best interest of
Debtor’s business to do otherwise.

5.12 Special Provisions Relating to Certain Collateral.

(a) Contracts.

(i) Anything herein to the contrary notwithstanding, each Debtor shall remain
liable to perform all of its duties and obligations under each of the Contracts
included in the Collateral to the same extent as if this Agreement had not been
executed. The exercise by the Administrative Agent or any other Secured Party of
any of the rights and remedies hereunder shall not release any Debtor from any
of its duties or obligations under the Contracts. Neither the Administrative
Agent nor any other Secured Party shall have any duty, obligation or liability
under such Contracts included in the Collateral or otherwise in respect of the
Collateral by reason of this Agreement or be obligated to perform any of the
obligations or duties of any Debtor under the Contracts or otherwise in respect
of the Collateral or to take any action to collect or enforce any claim for
payment or any other right assigned hereunder.

(ii) During the existence of an Event of Default, if Debtor fails to perform any
agreement contained herein or in any of the Contracts, the Administrative Agent
may (but shall not be obligated to) itself perform, or cause the performance of,
such agreement, and the reasonable fees, costs and expenses of the
Administrative Agent incurred in connection therewith shall be payable by or on
behalf of Debtors and shall be Secured Obligations to the Administrative Agent.

 

-17-



--------------------------------------------------------------------------------

(b) Intellectual Property.

(i) For the purpose of enabling the Administrative Agent to exercise rights and
remedies under Article VI at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Debtor hereby grants to the Administrative Agent, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Debtor) to use, license or sublicense any of the
Intellectual Property now owned or hereafter acquired by such Debtor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof; provided,
however, such license shall only be effective during the existence of an Event
of Default.

(ii) Notwithstanding anything contained herein to the contrary, but subject to
the provisions of Section 6.04 of the Credit Agreement that limit the rights of
the Debtors to dispose of their property, so long as no Event of Default shall
have occurred and be continuing, each Debtor will be permitted to exploit, use,
enjoy, protect, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of the
business of such Debtor. In furtherance of the foregoing, unless an Event of
Default shall have occurred and be continuing, the Administrative Agent shall,
from time to time, upon the request of any Debtor, execute and deliver any
instruments, certificates or other documents, in the form so requested, that
such Debtor shall have certified are appropriate (in its judgment) to allow it
to take any action permitted above (including relinquishment of the license
provided pursuant to clause (i) immediately above as to any specific
Intellectual Property). Further, upon satisfaction of the conditions to
termination of this Agreement described in Section 2.02 or the partial release
of any Intellectual Property pursuant to Section 2.03, the Administrative Agent
shall terminate the license granted pursuant to clause (i) immediately above.
The exercise of rights and remedies under Article VI by the Administrative Agent
shall not terminate the rights of the holders of any licenses or sublicenses
theretofore granted by any Debtor in accordance with the first sentence of this
clause (ii).

(c) Deposit Accounts. No Debtor shall hereafter establish and maintain any
Deposit Account unless (i) the applicable Debtor shall have given the
Administrative Agent prior written notice of its intention to establish such new
Deposit Account and (ii) if requested by the Administrative Agent or upon the
direction of the Required Lenders, such financial institution and such Debtor
shall have duly executed and delivered to the Administrative Agent a Deposit
Account Control Agreement with respect to such Deposit Account (if such Deposit
Account is located in the United States). No Debtor shall grant Control of any
Deposit Account to any person other than the Administrative Agent. Debtor shall
cause the accounts numbered 619423269, 619460156, 619486732 and 619392649
maintained with ABN AMRO to be closed no later than December 31, 2008 and shall
not allow more than $100.00 to be deposited in any such account prior to said
date.

 

-18-



--------------------------------------------------------------------------------

(d) Letters of Credit. If any Debtor is at any time a beneficiary under a Letter
of Credit having a value in excess of $250,000 now or hereafter issued in favor
of such Debtor, such Debtor shall promptly notify the Administrative Agent
thereof and such Debtor shall, at the request of the Administrative Agent,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, either (i) arrange for the issuer and any confirmer of
such Letter of Credit to consent to an assignment to the Administrative Agent of
the proceeds of any drawing under the Letter of Credit or (ii) arrange for the
Administrative Agent to become the transferee beneficiary of such Letter of
Credit, with the Administrative Agent agreeing, in each case, that the proceeds
of any drawing under the Letter of Credit are to be applied as provided in the
Credit Agreement.

(e) Commercial Tort Claims. If any Debtor shall at any time hold or acquire a
commercial tort claim in an amount estimated to exceed $250,000, such Debtor
shall promptly notify the Administrative Agent in writing signed by such Debtor
of the brief details thereof and grant to the Administrative Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent.

(f) Securities Collateral.

(i) No Debtor shall take any action that would result in (A) the revocation of
any election to treat any Securities Collateral as certificated securities, and
(B) an election to treat as certificated securities any Securities Collateral
that constitute uncertificated securities.

(ii) So long as Administrative Agent has not exercised remedies with respect to
the Collateral under this Agreement or any other Loan Document upon the
occurrence and during the continuation of an Event of Default, Debtors reserve
the right to exercise all voting and other rights, title and interest with
respect to the Collateral (except as limited by the Loan Documents) and to
receive all income, gains, profits, dividends and other distributions or
payments from the Collateral whether non-cash dividends, cash, options,
warrants, stock splits, reclassifications, rights, instruments or other
investment property or other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such rights and interests (except as limited by the Loan Documents); provided
that no vote shall be cast, right exercised or other action taken which could
reasonably be expected to result in a Material Adverse Effect.

(iii) In furtherance of the right of the Administrative Agent to exercise voting
rights following the occurrence and continuance of an Event of Default, each
Debtor shall execute and deliver to the Administrative Agent a proxy in a form
acceptable to the Administrative Agent with respect to each item of Securities
Collateral owned by it. No Debtor shall grant a proxy that would conflict with
any proxy granted to the Administrative Agent pursuant to the preceding sentence
so long as the Security Interests remain in effect.

 

-19-



--------------------------------------------------------------------------------

ARTICLE VI

REMEDIES

6.01 Events of Default, Etc. If any Event of Default shall have occurred and be
continuing:

(a) the Administrative Agent shall have, and in its discretion may exercise, the
rights and remedies with respect to this Agreement as more particularly provided
herein or in the Credit Agreement;

(b) each Debtor shall, upon the reasonable request of the Administrative Agent,
assemble Collateral owned by it (and not otherwise in the possession of the
Administrative Agent) at such place or places, reasonably convenient to both the
Administrative Agent and such Debtor, designated in such request;

(c) the Administrative Agent may (but shall not be obligated to), without notice
to any Debtor and at such times as the Administrative Agent in its sole
discretion may determine, exercise any or all of Debtors’ rights in, to and
under, or in any way connected to, the Collateral and the Administrative Agent
shall otherwise have and may (but shall not be obligated to) exercise all of the
rights, powers, privileges and remedies with respect to the Collateral of a
secured party under the UCC (whether or not said UCC is in effect in the
jurisdiction where the rights, powers, privileges and remedies are asserted) and
such additional rights, powers, privileges and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights,
powers, privileges and remedies hereunder may be asserted, including the right,
to the maximum extent permitted by applicable law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Administrative Agent were the sole and absolute owner thereof (and the Debtors
agree to take all such action as may be appropriate to give effect to such
right);

(d) the Administrative Agent may (but shall not be obligated to) make any
reasonable compromise or settlement it deems desirable with respect to any of
the Collateral and may (but shall not be obligated to) extend the time of
payment, arrange for payment in installments, or otherwise modify the terms, of
all or any part of the Collateral;

(e) the Administrative Agent may (but shall not be obligated to), in its name or
in the name of any Debtor or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral;

(f) the Administrative Agent may (but shall not be obligated to) sell, lease,
assign or dispose of all or any part of the Collateral which shall then be or
shall thereafter come into the possession, custody or control of the
Administrative Agent, any other Secured Party or any of their respective agents
at such place or places as the Administrative Agent deems best, and for cash or
for credit or for future delivery (without thereby assuming any credit risk), at
public or private sale, without demand of

 

-20-



--------------------------------------------------------------------------------

performance or notice of intention to effect any such disposition or of the time
or place thereof except such notice as is required by applicable law and cannot
be waived. If, pursuant to applicable law, prior notice of sale of the
Collateral under this Section is required to be given to any Debtor, each Debtor
hereby acknowledges that the minimum time required by such applicable law, or if
no minimum time is specified, 10 days, shall be deemed a reasonable notice
period. The Administrative Agent or any other Secured Party or anyone else may
be the purchaser, lessee, assignee or recipient of any or all of the Collateral
so disposed of at any public sale (or, to the maximum extent permitted by
applicable law, at any private sale) and thereafter hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of Debtors, any such demand, notice and
right or equity being hereby expressly waived and released to the maximum extent
permitted by applicable law. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned. The Collateral may be sold in one or more sales, at public or private
sale, conducted by any officer or agent of, or auctioneer or attorney for, the
Administrative Agent, at the Administrative Agent’s place of business or
elsewhere, for cash, upon credit or for other property, for immediate or future
delivery, and at such price or prices and on such terms as the Administrative
Agent shall deem appropriate in its reasonable discretion. The Administrative
Agent may, in its reasonable discretion, at any such sale restrict the
prospective bidders or purchasers as to their number, nature of business and
investment intention to the extent necessary to comply with applicable law. Upon
any public or private sale the Administrative Agent shall have the right to
deliver, assign and transfer to the purchaser thereof the Collateral so sold. At
any such sale the Collateral may be sold in one lot as an entirety or in
separate parcels. The Administrative Agent shall not be obligated to make any
sale pursuant to any such notice. In case of any sale of all of any part of the
Collateral on credit or for future delivery, the Collateral so sold may be
retained by the Administrative Agent until the full selling price is paid by the
purchaser thereof, but neither the Administrative Agent nor any Secured Party
shall incur any liability in case of the failure of such purchaser to take up
and pay for the Collateral so sold, and, in case of any such failure, such
Collateral may again be sold pursuant to the provisions hereof. All cash
proceeds of any such sale, and any other realization upon all or any part of the
Collateral may, in the sole discretion of the Administrative Agent, be held by
the Administrative Agent as collateral for or applied then or at any time
thereafter, in whole or in part, by the Administrative Agent for the benefit of
the Secured Parties to the payment and satisfaction of the Secured Obligations
in accordance with Section 6.04;

(g) upon request of the Administrative Agent, each Debtor shall promptly notify
(and each Debtor hereby authorizes the Administrative Agent so to notify) each
account debtor in respect of any Accounts or Instruments that such Collateral
has been assigned to the Administrative Agent hereunder, and that any payments
due or to become due in respect of such Collateral are to be made directly to
the Administrative Agent;

 

-21-



--------------------------------------------------------------------------------

(h) to the maximum extent permitted by applicable law, the Administrative Agent
shall have the right to endorse, assign or otherwise transfer to or to register
in the name of the Administrative Agent or any of its nominees or endorse for
negotiation any or all of the Securities Collateral, without any indication that
such Securities Collateral is subject to the Security Interests hereunder. In
addition, the Administrative Agent shall have the right at any time to exchange
certificates representing or evidencing Securities Collateral for certificates
of smaller or larger denominations;

(i) the Administrative Agent may vote or exercise any and all of the Debtors’
rights or powers incident to their ownership of the Securities Collateral,
including any rights or powers to manage or control the Guarantors;

(j) the Administrative Agent may cause any action at law or suit in equity or
other proceeding to be instituted and prosecuted to enforce any rights vested in
it by this Agreement or by law or included in the Collateral, subject to the
provisions and requirements hereof and thereof, or to aid in the exercise of any
power herein or therein granted, or for any foreclosure hereunder and sale under
a judgment or decree in any judicial proceeding;

(k) in connection with any acceleration and foreclosure, the Administrative
Agent may lawfully and peacefully take possession of the Collateral and lawfully
and peacefully render it usable and repair and renovate the same, without,
however, any obligation to do so, and lawfully and peacefully enter upon any
location where the Collateral may be located for that purpose, control, manage,
operate, rent and lease the Collateral, collect all rents and income from the
Collateral and apply the same to reimburse the Secured Parties for any cost or
expenses incurred hereunder or under any of the Loan Documents and to the
payment or performance of any Debtor’s obligations hereunder or under any of the
Loan Documents, and apply the balance to the other Secured Obligations and any
remaining excess balance to whomsoever is legally entitled thereto;

(l) to the maximum extent permitted by applicable law, the Administrative Agent
may secure the appointment of a receiver for the Collateral or any part thereof;

(m) the Administrative Agent may lawfully and peacefully occupy any premises
owned or leased by any Debtor where the Collateral or any part thereof is
assembled for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to any Debtor in respect of such
occupation;

(n) the Administrative Agent may give instructions to the issuer of any
Securities Collateral that is an uncertificated security with respect to such
uncertificated security.

Each Debtor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, subject to the notice provision provided
for in paragraph (f) of this Section 6.01, with respect to any sale of all or
any part of the Collateral constituting a security (as such term is defined in

 

-22-



--------------------------------------------------------------------------------

the Securities Act of 1933), to limit purchasers to those who will agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Debtor
acknowledges that any such private sale may be at prices and on terms less
favorable to the Administrative Agent than those obtainable through a public
sale without such restrictions, and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner and that the Administrative Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Collateral for
the period of time necessary to permit any Debtor or the issuer thereof to
register it for public sale.

6.02 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral by virtue of the exercise of remedies under Section 6.01 are
insufficient to cover the costs and expenses of such exercise and the payment in
full of the Secured Obligations, the Administrative Agent shall retain all
rights and remedies under the Loan Documents, and each Debtor shall remain
liable, with respect to any deficiency.

6.03 Private Sale. The Administrative Agent and the other Secured Parties shall
incur no liability as a result of the sale, lease or other disposition of all or
any part of the Collateral, at any private sale pursuant to Section 6.01
conducted in a commercially reasonable manner. Subject to and without limitation
of the preceding sentence, Debtor hereby waives any claims against the
Administrative Agent or any other Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price that might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Administrative Agent accepts the first offer received and does not offer the
Collateral to more than one offeree.

6.04 Application of Proceeds. Except as otherwise herein expressly provided, the
proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto, and any other cash at the time held by the
Administrative Agent under this Article VI, shall be applied by the
Administrative Agent as follows:

First, to the payment of the costs and expenses of such exercise of remedies,
including reasonable out of pocket costs and expenses of the Administrative
Agent, the reasonable fees and expenses of its agents and counsel and all other
reasonable expenses incurred and advances made by the Administrative Agent in
that connection;

Second, to the payment in full of the remaining Secured Obligations equally and
ratably in accordance with their respective amounts then due and owing in
respect of the Loan Documents and the Permitted Swap Agreements with Secured
Parties, or as the Secured Parties holding the same may otherwise agree; and

Finally, to the pay to the Borrower, or its successors or assigns, or as a court
of competent jurisdiction may direct, any surplus then remaining.

6.05 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default, each

 

-23-



--------------------------------------------------------------------------------

Debtor hereby appoints the Administrative Agent as the attorney-in-fact of such
Debtor for the purpose of carrying out the provisions of this Article VI and
taking any action and executing any instruments that the Administrative Agent
may deem necessary or desirable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, so long as the Administrative
Agent shall be entitled under this Article VI to make collections in respect of
the Collateral, the Administrative Agent shall have the right and power

(a) to receive, endorse and collect all checks made payable to the order of any
Debtor representing any dividend, payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same.

(b) to file any claims or take any action or institute any proceedings in
connection therewith which the Secured Party may deem to be necessary or
advisable;

(c) to pay, settle or compromise all bills and claims which may be or become
liens or security interests against any or all of the Collateral, or any part
thereof, unless a bond or other security satisfactory to the Secured Party has
been provided; and

(d) upon foreclosure, to do any and every act which any Debtor may do on its
behalf with respect to the Collateral or any part thereof and to exercise any or
all of such Debtor’s rights and remedies under any or all of the Collateral;

provided, however, that the Secured Party shall not exercise any such rights
except upon the occurrence and continuation of an Event of Default. This power
of attorney is a power coupled with an interest and shall be irrevocable.

6.06 Expenses.

(a) Subject to Section 10.03 of the Credit Agreement, the Administrative Agent
may incur, and Debtors shall pay to the Administrative Agent, all reasonable
fees and out-of-pocket expenses (including reasonable fees and expenses for
legal services) of, or incident to, the enforcement of any of the provisions of
this Article VI, or exercise by experts, agents or attorneys selected by the
Administrative Agent in good faith of any rights or privileges of Debtors in
respect of the Collateral, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Administrative Agent and the other Secured Parties in respect
thereof, by litigation or otherwise, and all such fees and expenses and, to the
extent such amounts are not timely paid, together with interest thereon at the
applicable rate provided for in Section 2.12 of the Credit Agreement, shall be
Secured Obligations of the Administrative Agent secured under Article II. All
amounts payable by the Debtors under this Section 6.06(a) shall be payable
within ten (10) Business Days of demand thereof.

(b) The terms, conditions, covenants and agreements to be observed or performed
by each Debtor under this Agreement shall be observed or performed by it at its
sole cost and expense.

 

-24-



--------------------------------------------------------------------------------

6.07 Administrative Agent’s Right to Perform on Debtor’s Behalf. If any Debtor
fails to perform any of its obligations under this Agreement, the Administrative
Agent may (but shall not be obligated to), upon reasonable notice to such
Debtor, unless such Debtor is diligently pursuing a cure for such failure that
cannot be obtained more quickly by the Administrative Agent’s performance as
specified herein, itself perform or cause to be performed such obligations at
the expense of such Debtor, either in its name or in the name and on behalf of
such Debtor.

6.08 Custody and Preservation. The Administrative Agent’s obligation to use
reasonable care in the custody and preservation of Collateral shall be satisfied
if it uses the same care as it uses in the custody and preservation of its own
property.

6.09 Preservation of Rights. Neither the Administrative Agent nor any Secured
Party shall be required to take any steps to preserve any rights against prior
parties to any of the Collateral.

6.10 Rights of Secured Parties. The Administrative Agent or any other Secured
Party may (but shall not be obligated to) pay or secure payment of any Tax or
other claim that may be secured by or result in a Lien on any Collateral. The
Administrative Agent or any other Secured Party may (but shall not be obligated
to) do any other thing that it in good faith believes is necessary or desirable
to preserve, protect or maintain the Collateral or, while an Event of Default
exists, to enhance its value. Debtors shall immediately reimburse the
Administrative Agent or any other Secured Party for any reasonable payment or
expense (including reasonable attorneys’ fees and expenses) that the
Administrative Agent or such other Secured Party may incur pursuant to this
Section 6.10.

6.11 No Marshalling. Neither the Administrative Agent nor any other Secured
Party shall be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order.

6.12 Remedies Cumulative. No right, power or remedy herein conferred upon or
reserved to the Administrative Agent or any Secured Party is intended to be
exclusive of any other right, power or remedy, and every such right, power and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right, power and remedy given hereunder or now or hereafter existing
at law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder or otherwise shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy. Resort to any or all
security now or hereafter held by the Administrative Agent may be taken
concurrently or successively and in one or several consolidated or independent
judicial actions or lawfully taken nonjudicial proceedings, or both.

 

-25-



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.01 Waivers of Rights Inhibiting Enforcement. Each Debtor waives, for itself
and all who may claim under it, to the maximum extent permitted by applicable
law:

(a) any claim that, as to any part of the Collateral, a public sale, should the
Administrative Agent elect so to proceed, is, in and of itself, not a
commercially reasonable method of sale for the Collateral;

(b) the right to assert in any action or proceeding between it and the
Administrative Agent any offsets or counterclaims that it may have;

(c) except as otherwise provided in this Agreement, NOTICE OR JUDICIAL HEARING
IN CONNECTION WITH THE ADMINISTRATIVE AGENT’S TAKING POSSESSION OR DISPOSITION
OF ANY OF THE COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY
PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT ANY DEBTOR WOULD
OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF
ANY STATE, AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE OR
OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE ADMINISTRATIVE AGENT’S
RIGHTS HEREUNDER;

(d) all rights of redemption, appraisement, valuation, stay, extension or
moratorium; and

(e) the right to invoke any law requiring marshalling of collateral and all
other rights the exercise of which would, directly or indirectly, prevent, delay
or inhibit the enforcement of any of the rights or remedies of the
Administrative Agent and the other Secured Parties under this Agreement or the
absolute sale of the Collateral, now or hereafter in force under any applicable
law.

7.02 Notices. The Administrative Agent or any Debtor shall give any notice,
request, demand or other communication (a “Notice”) pursuant to this Agreement
in accordance with Section 10.01 of the Credit Agreement. Any Notice to the
Debtor shall be sent to the address of the Borrower set forth in the Credit
Agreement or to such other address provided by such Debtor to the Administrative
Agent in writing. Any Notice sent as hereinabove provided shall be deemed
delivered upon receipt or refusal of delivery.

7.03 Assignment. No Debtor may assign any of its rights or delegate any
performance under this Agreement (whether voluntarily or involuntarily, by
merger, consolidation, dissolution, operation of law or any other manner) except
with the prior written consent of the Administrative Agent, which consent may be
withheld in the Administrative Agent’s sole discretion. Any purported assignment
without such consent is void. When any Lender assigns or otherwise transfers any
interest held by it under the Credit Agreement or other Loan Document to any
other Person pursuant to the terms of the Credit Agreement or such other Loan
Document, that other Person shall thereupon become vested with all the benefits
held by such Lender under this Agreement.

 

-26-



--------------------------------------------------------------------------------

7.04 Successors and Assigns. This Agreement binds the Debtors and their
respective successors and assigns and inures to the benefit of the
Administrative Agent, the Secured Parties and their respective successors and
assigns.

7.05 Amendment and Waiver. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Debtor therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent, the Borrower and the other Debtors; provided that any
amendment, waiver, or consent shall be signed by the Required Lender or all of
the Lenders to the extent required by Section 10.02 of the Credit Agreement. Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

7.06 No Implied Waiver. No failure or delay in exercising any right, power or
privilege or requiring the satisfaction of any condition hereunder, and no
course of dealing between the Debtors and the Administrative Agent operates as a
waiver or estoppel of any right, remedy or condition. No single or partial
exercise of any right or remedy under this Agreement precludes any simultaneous
or subsequent exercise of any other right, power or privilege. The rights and
remedies set forth in this Agreement are not exclusive of, but are cumulative
to, any rights or remedies now or subsequently existing at law, in equity or by
statute.

7.07 Severability. In case one or more provisions of this Agreement shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality, and enforceability of the remaining provisions contained
herein or therein shall not be affected or impaired thereby.

7.08 Entire Agreement. This Agreement and the other Loan Documents contain the
entire agreement between the parties relating to the subject matter hereof and
supersede all prior or contemporaneous oral or written negotiations and
agreements relating to the subject matter hereof. The provisions of this
Agreement may not be explained, supplemented or qualified through evidence or
trade usage or a prior course of dealing. In entering into this Agreement, the
Debtors have not relied upon any statement, representation, warranty or
agreement of the Administrative Agent except as set forth in the Loan Documents.
There are no conditions precedent to the effectiveness of this Agreement. In the
event of any conflict between the terms of this Agreement and the terms of the
Credit Agreement, the terms of the Credit Agreement shall control.

7.09 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

7.10 Governing Law. The laws of the State of New York (without giving effect to
its conflicts of law principles) govern all matters arising out of or relating
to this Agreement and all of the transactions it contemplates, including without
limitation its validity,

 

-27-



--------------------------------------------------------------------------------

interpretation, construction, performance (including the details of performance)
and enforcement, except to the extent that the validity or perfection of the
security interests hereunder, or remedies hereunder, in respect of any
particular Collateral are governed by the laws of a jurisdiction other than the
state of New York.

7.11 Headings. The descriptive headings of the articles, sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

7.12 Interpretation. This Agreement has been reviewed and negotiated by counsel
for both the Debtors and the Administrative Agent and, consequently, this
Agreement shall not be construed against the drafter.

7.13 Waiver of Jury Trial. THE DEBTORS AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

7.14 Survival, Etc. The provisions of Sections 2.07, 6.03, 6.06, 6.08, 6.09,
6.10, 7.01, 7.16, 7.17 and 7.19 shall survive the termination of this Agreement.
In addition, the representations, warranties and covenants of the Debtors set
out in this Agreement or contained in any documents delivered to the
Administrative Agent or any other Secured Party pursuant to this Agreement shall
survive the execution and delivery of this Agreement.

7.15 Agents, Etc. The Administrative Agent may employ agents, experts and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents, experts or attorneys-in-fact
selected by it in good faith, except to the extent resulting from the willful
misconduct or gross negligence of such agents, experts or attorneys-in-fact.

7.16 Limitation of Liability. NEITHER THE ADMINISTRATIVE AGENT NOR ANY OTHER
SECURED PARTY SHALL HAVE LIABILITY WITH RESPECT TO, AND DEBTORS HEREBY WAIVE,
RELEASE AND AGREE NOT TO SUE FOR:

(a) ANY LOSS OR DAMAGE SUSTAINED BY ANY DEBTOR, OR ANY LOSS, DAMAGE,
DEPRECIATION OR OTHER DIMINUTION IN THE VALUE OF ANY COLLATERAL, THAT MAY OCCUR
AS A RESULT OF, IN CONNECTION WITH, OR THAT IS IN ANY WAY RELATED TO, ANY
EXERCISE OF ANY RIGHT OR REMEDY UNDER THIS AGREEMENT EXCEPT FOR ANY SUCH LOSS,
DAMAGE, DEPRECIATION OR DIMINUTION TO THE EXTENT THAT THE SAME IS THE RESULT OF
ACTS OR OMISSIONS ON THE PART OF SUCH SECURED PARTY CONSTITUTING WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE (AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION); OR

 

-28-



--------------------------------------------------------------------------------

(b) ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES SUFFERED BY ANY DEBTOR IN CONNECTION WITH ANY CLAIM RELATED TO THIS
AGREEMENT.

7.17 Subrogation. Each Debtor shall not exercise, and hereby irrevocably waives,
any claim, right or remedy that it may now have or may hereafter acquire against
any other Debtor arising under or in connection with this Agreement, including,
without limitation, any claim, right or remedy of subrogation, contribution,
reimbursement, exoneration, indemnification or participation arising under
contract, by applicable law or otherwise in any claim, right or remedy of the
Administrative Agent or the other Secured Parties against such Debtor or any
other Person or any Collateral which the Administrative Agent or any other
Secured Party may now have or may hereafter acquire, until the indefeasible
payment and satisfaction in full of all Secured Obligations and the expiration
and termination of the Commitments. If, notwithstanding the preceding sentence,
any amount shall be paid to any Debtor on account of such subrogation rights at
any time when any of the Secured Obligations shall not have been paid in full,
such amount shall be held by such Debtor in trust for the Administrative Agent
and the other Secured Parties, segregated from other funds of such Debtor and be
turned over to the Administrative Agent in the exact form received by such
Debtor (duly endorsed by such Debtor to the Administrative Agent, if required),
to be applied against the Secured Obligations, whether matured or unmatured, in
accordance with the Loan Documents. Notwithstanding the foregoing, the Debtors
shall be expressly permitted hereunder to make payments to each other to the
extent not prohibited by the Credit Agreement.

7.18 Authority of the Administrative Agent. The rights and responsibilities of
the Administrative Agent under this Agreement with respect to any action taken
by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any power, right or remedy provided for or resulting or
arising out of this Agreement shall, as between the Administrative Agent and the
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and Debtors, the Administrative Agent shall
be conclusively presumed to be acting as the Administrative Agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and Debtors shall be under no obligation or entitlement to make any inquiry
respecting such authority.

[Signatures on following page]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER:   FEI COMPANY,   an Oregon corporation   By:  

/s/ RAYMOND A. LINK

  Name:   Raymond A. Link   Title:   Executive Vice President and Chief
Financial Officer

 

-30-



--------------------------------------------------------------------------------

DEBTOR:   FEI TECHNOLOGIES INC.,   an Oregon corporation   By:  

/s/ RAYMOND A. LINK

  Name:   Raymond A. Link   Title:   President

 

-31-



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   JPMORGAN CHASE BANK, N.A.   By:  

/s/ ROBERT L. MENDOZA

  Name:   Robert L. Mendoza   Title:   Vice President

 

-32-



--------------------------------------------------------------------------------

EXHIBIT A

DEPOSIT ACCOUNT CONTROL AGREEMENT

This DEPOSIT ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of
[                    ], 200    , is among
[                                         ], a
[                                        ] (“Debtor”); JPMorgan Chase Bank,
N.A., not in its individual capacity but solely as administrative agent pursuant
to the Security Agreement referred to below (in such capacity, the
“Administrative Agent”); and [                                         ], a
[                                        ] (“Depositary Bank”).

RECITALS

A. Depositary Bank and Debtor have entered into a depository agreement, a copy
of which is attached to this Agreement as Annex 1 (the “Customer Agreement”),
pursuant to which Depositary Bank has established its deposit account numbers
                                        ,
                                        , and
                                         in the name of Debtor (the “Accounts”).

B. Debtor and certain of its Affiliates have entered into a Security and Pledge
Agreement, dated as of June 4, 2008 (the “Security Agreement”), in favor of the
Administrative Agent, pursuant to which, among other things, Debtor granted to
the Administrative Agent a security interest in the Accounts.

C. The Administrative Agent, Debtor and Depositary Bank are entering into this
Agreement to provide for the control of the Accounts and to perfect the security
interest of the Administrative Agent in the Accounts.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

Section 1. The Accounts. Depositary Bank confirms to the Administrative Agent
and Debtor that (i) the Accounts have been established in the name of Debtor as
recited above, (ii) Annex 2 attached to this Agreement is a complete and
accurate statement of the Accounts and any free credit balance thereunder as of
the date of this Agreement, and (iii) except for the claims and interest of the
Administrative Agent and of Debtor in the Accounts, Depositary Bank does not
know of any claim to or interest in the Accounts or in any financial asset
carried therein. Depositary Bank will treat all property held by Depositary Bank
in the Accounts as deposit accounts under Article 9 of the Uniform Commercial
Code of the State of Texas.

Section 2. Control. Except as otherwise provided in Section 3, Depositary Bank
shall comply with instructions concerning the Accounts from Debtor, or its
authorized representatives, until such time as the Administrative Agent delivers
a written notice to Depositary Bank that states that an Event of Default (as
such term is used in the Security Agreement) has occurred and is continuing and
that the Administrative Agent is thereby exercising exclusive control over the
Accounts. Such notice is referred to in this Agreement as the “Notice of
Exclusive Control”. After Depositary Bank receives the Notice of Exclusive
Control, Depositary Bank will immediately cease complying with instructions
concerning the Accounts originated by Debtor or its representatives and shall
comply with instructions originated by the Administrative Agent concerning the
Accounts without further consent by Debtor.

 

A-1



--------------------------------------------------------------------------------

Section 3. Priority of Lien. Depositary Bank consents to and recognizes the
security interest in the Accounts granted to the Administrative Agent by Debtor
pursuant to the Security Agreement. Depositary Bank waives and releases all
liens, encumbrances, claims and rights of setoff Depositary Bank may have
against the Accounts or any funds carried in the Accounts except for payment of
Depositary Bank’s customary fees pursuant to the Customer Agreement, and shall
not assert any such lien, encumbrance, claim or right against the Accounts or
any funds carried in the Accounts except for payment of customary fees when due
and payable. Depositary Bank will not agree with any third party to comply with
instructions concerning the Accounts originated by such third party without the
prior written consent of the Administrative Agent and Debtor.

Section 4. Statements, Confirmations and Notices of Adverse Claims. Depositary
Bank shall send copies of all statements and other correspondence concerning the
Accounts simultaneously to Debtor and the Administrative Agent at the respective
addresses set forth in Section 14. If any person asserts any lien, encumbrance
or adverse claim, through a garnishment proceeding or otherwise, against the
Accounts or in any funds carried in the Accounts, Depositary Bank shall promptly
notify the Administrative Agent and Debtor thereof.

Section 5. Responsibility of Depositary Bank. Except for permitting a withdrawal
or payment in violation of Section 2, Depositary Bank shall have no
responsibility or liability to the Administrative Agent for complying with
instructions concerning the Accounts from Debtor, or its authorized
representatives, that are received by Depositary Bank before Depositary Bank
receives a Notice of Exclusive Control. Depositary Bank shall have no
responsibility or liability to Debtor for complying with a Notice of Exclusive
Control or complying with instructions concerning the Accounts originated by the
Administrative Agent. Depositary Bank shall have no duty to investigate or make
any determination as to whether an Event of Default exists and shall comply with
a Notice of Exclusive Control even if Depositary Bank believes that an Event of
Default does not exist. Neither this Agreement nor the Security Agreement
imposes or creates any obligation or duty of Depositary Bank other than those
expressly set forth in this Agreement.

Section 6. Tax Reporting. All items of income, gain, expense and loss recognized
in the Accounts shall be reported to the Internal Revenue Service and all state
and local taxing authorities under the name and taxpayer identification number
of Debtor.

Section 7. Customer Agreement. This Agreement supplements the Customer
Agreement. In the event of a conflict between this Agreement and the Customer
Agreement, the terms of this Agreement shall prevail. Regardless of any
provision in the Customer Agreement, Texas is Depositary Bank’s jurisdiction for
the purposes of this Agreement and of Article 9 of the Uniform Commercial Code
as in effect in the State of Texas.

Section 8. Termination. The rights and powers granted in this Agreement to the
Administrative Agent have been granted in order to perfect the Administrative
Agent’s security interest in the Accounts, are powers coupled with an interest
and will neither be affected by the dissolution, liquidation or bankruptcy of
Debtor nor by the lapse of time. The obligations of Depositary Bank under

 

A-2



--------------------------------------------------------------------------------

Sections 2, 3 and 4 shall continue in effect until the security interest of the
Administrative Agent in the Accounts has been terminated pursuant to the terms
of the Security Agreement and the Administrative Agent has notified Depositary
Bank in writing of such termination. Upon receipt of such notice the obligations
of Depositary Bank under Sections 2, 3 and 4 with respect to the operation and
maintenance of the Accounts after the receipt of such notice shall terminate,
the Administrative Agent shall have no further right to originate instructions
concerning the Accounts, and Depositary Bank may take such steps as Debtor may
request to vest full ownership and control of the Accounts in Debtor, including,
but not limited to, removing the name of the Administrative Agent from the
Accounts or transferring all of the funds in the Accounts to other accounts in
the name of any Debtor or Debtor’s designee.

Section 9. This Agreement. THIS AGREEMENT AND ANNEXES TO THIS AGREEMENT, AND THE
AGREEMENTS AND INSTRUMENTS REQUIRED TO BE EXECUTED AND DELIVERED UNDER THIS
AGREEMENT, SET FORTH THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT AND SUPERSEDE AND DISCHARGE ALL PRIOR
AGREEMENTS (WRITTEN OR ORAL), NEGOTIATIONS AND CONTEMPORANEOUS ORAL AGREEMENTS
CONCERNING SUCH SUBJECT MATTER AND NEGOTIATIONS. THERE ARE NO ORAL CONDITIONS
PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT AND THERE ARE NO OTHER ORAL
AGREEMENTS OF THE PARTIES.

Section 10. Amendments. No amendment, modification or termination of this
Agreement or waiver of any right under this Agreement shall be binding on any
party to this Agreement unless the amendment, modification or termination is in
writing and is signed by Debtor, the Administrative Agent and Depositary Bank.

Section 11. Severability. If any term or provision set forth in this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, or the
application of the remaining terms or provisions of this Agreement to persons or
circumstances, other than the term or provision held invalid or unenforceable,
shall be construed in all respects as if such invalid or unenforceable term or
provision were omitted.

Section 12. Successors. The terms of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties to this Agreement and their
respective successors and assigns.

Section 13. Rules of Construction. In this Agreement, words in the singular
number include the plural, and in the plural include the singular; and words of
the masculine gender include the feminine and the neuter, and when the sense so
indicates words of the neuter gender may refer to any gender. The captions and
section numbers appearing in this Agreement are inserted only as a matter of
convenience and do not define, limit or describe the scope or intent of the
provisions of this Agreement.

Section 14. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing (including by
telecopy) and shall be delivered to the intended recipient at its address set
forth below.

 

A-3



--------------------------------------------------------------------------------

If to Debtor:

[Name and address]

 

   

 

   

 

   

Attention:  

 

    Telephone:  

 

    Telecopy:  

 

   

If to the Administrative Agent:

 

JPMorgan Chase Bank, N.A.

712 Main Street

Houston, Texas 77002

    Attention:  

 

    Telephone:  

 

    Telecopy:  

 

   

If to Depositary Bank:

[Name and address]

 

   

 

   

 

   

Attention:  

 

    Telephone:  

 

    Telecopy:  

 

   

Any party may change its address for notices in the manner set forth above. All
such communications shall be effective upon delivery; provided, however, that if
such delivery does not occur by 4:00 p.m. recipient’s time on a Business Day,
then such transmission or delivery shall be deemed to occur on the next Business
Day.

Section 16. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
such counterparts.

SECTION 17. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signatures on following page]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

[Name of Debtor] By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

 

Name:   Title:   [Name of Depositary Bank] By:  

 

Name:   Title:  

 

A-5



--------------------------------------------------------------------------------

ANNEX 1

CUSTOMER AGREEMENT

 

A-6



--------------------------------------------------------------------------------

ANNEX 2

STATEMENT OF ACCOUNTS

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

GRANT OF PATENT SECURITY INTEREST

WHEREAS, [                                         ], a
[                                        ] (“Grantor”), owns and uses in its
business, and will in the future adopt and so use, various intangible assets,
including the Patent Collateral (as defined below); and

WHEREAS, pursuant to a Credit Agreement dated as of June 4, 2008, (the “Credit
Agreement”), among FEI Company, an Oregon corporation (the “Borrower”), the
Guarantors party thereto (the “Guarantors”), the Lenders party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent and J.P. Morgan
Europe Limited, as Alternative Currency Agent, the Lenders have agreed to make
Loans to and make other extensions of credit on behalf of the Borrower
(capitalized terms used but not defined herein have the respective meanings
assigned to them in the Credit Agreement); and

WHEREAS, pursuant to the terms of the Security and Pledge Agreement dated as of
June 4, 2008 (as amended, supplemented or otherwise modified from time to time,
the “Security Agreement”), among the Borrower, the Guarantors and JPMorgan Chase
Bank, N.A., as collateral agent for each of the Secured Parties (as defined in
the Security Agreement) (in such capacity, the “Administrative Agent”), Grantor
has agreed to grant in favor of the Administrative Agent a perfected security
interest in, and the Administrative Agent has agreed to become a secured
creditor with respect to, Patent Collateral;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, Grantor hereby grants to the Administrative Agent for the
benefit of the Secured Parties a security interest in all of Grantor’s right,
title and interest in and to the following, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located (the “Patent Collateral”):

(i) all patents and patent applications, the inventions and improvements
described and claimed therein, and all patentable inventions, including but not
limited to the patents listed on Schedule A;

(ii) all reissues, divisions, continuations, renewals, extensions and
continuations-in-part of the foregoing;

(iii) all rights (A) to all income, profits, royalties, damages and payments now
or hereafter due and/or payable under and with respect thereto, including
damages and payments for past, present or future infringements thereof, (B) to
sue for past, present and future infringements thereof, and (C) otherwise
accruing under or pertaining to any of the foregoing throughout the world;

(iv) all licenses or user or other agreements granted to Grantor with respect to
any of the foregoing, in each case whether now or hereafter owned or used; and

 

B-1



--------------------------------------------------------------------------------

(v) all causes of action, claims and warranties now or hereafter owned or
acquired by Grantor in respect of any of the items listed above.

Notwithstanding anything herein to the contrary, in no event shall the Patent
Collateral include, and Grantor shall not be deemed to have granted a security
interest in, any of Grantor’s rights or interests in any license, contract or
agreement to which Grantor is a party or any of its rights or interests
thereunder to the extent, but only to the extent, that such a grant would, under
the terms of such license, contract or agreement or otherwise, result in a
breach of the terms of, or constitute a default under any license, contract or
agreement to which Grantor is a party; provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Patent
Collateral shall include, and Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.

Grantor further acknowledges and affirms that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patent
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

[Remainder of page intentionally left blank]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Grant of Patent Security Interest to
be duly executed and delivered by its duly authorized officer as of the      day
of                     ,             .

 

[  

 

  ]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

B-3



--------------------------------------------------------------------------------

SCHEDULE A

TO

GRANT OF PATENT SECURITY INTEREST

Patents Issued:

 

Patent No.

   Issue Date     

 

B-A-1



--------------------------------------------------------------------------------

EXHIBIT C

GRANT OF TRADEMARK SECURITY INTEREST

WHEREAS, [                                         ], a
[                                        ] (“Grantor”), owns and uses in its
business, and will in the future adopt and so use, various intangible assets,
including the Trademark Collateral (as defined below); and

WHEREAS, pursuant to a Credit Agreement dated as of June 4, 2008, (the “Credit
Agreement”), among FEI Company, an Oregon corporation (the “Borrower”), the
Guarantors party thereto (the “Guarantors”), the Lenders party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent and J.P. Morgan
Europe Limited, as Alternative Currency Agent, the Lenders have agreed to make
Loans to and make other extensions of credit on behalf of the Borrower
(capitalized terms used but not defined herein have the respective meanings
assigned to them in the Credit Agreement); and

WHEREAS, pursuant to the terms of the Security and Pledge Agreement dated as of
June 4, 2008 (as amended, supplemented or otherwise modified from time to time,
the “Security Agreement”), among the Borrower, the Guarantors and JPMorgan Chase
Bank, N.A., as collateral agent for each of the Secured Parties (as defined in
the Security Agreement) (in such capacity, the “Administrative Agent”), Grantor
has agreed to grant in favor of the Administrative Agent a perfected security
interest in, and the Administrative Agent has agreed to become a secured
creditor with respect to, Trademark Collateral;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, Grantor hereby grants to the Administrative Agent for the
benefit of the Secured Parties a security interest in all of Grantor’s right,
title and interest in and to the following, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located (the “Trademark Collateral”):

(i) all trade names, trademarks and service marks, logos, trademark and service
mark registrations, and applications for trademark and service mark
registrations, including but not limited to those registrations listed on
Schedule A;

(ii) all renewals of trademark and service mark registrations;

(iii) all rights (A) to all income, royalties, damages and other payments
(including in respect of all past, present and future infringements) with
respect to any of the foregoing, (B) to sue for all past, present and future
infringements thereof, and (C) otherwise accruing under or pertaining to any of
the foregoing, together, in each case, with the product lines and goodwill of
the business connected with the use of, and symbolized by, each such trade name,
trademark and service mark;

(iv) all licenses or user or other agreements granted to Grantor with respect to
any of the foregoing, in each case whether now or hereafter owned or used; and

 

C-1



--------------------------------------------------------------------------------

(v) all causes of action, claims and warranties now or hereafter owned or
acquired by Grantor in respect of any of the items listed above.

Notwithstanding anything herein to the contrary, in no event shall the Trademark
Collateral include, and Grantor shall not be deemed to have granted a security
interest in, any of Grantor’s rights or interests in any license, contract or
agreement to which Grantor is a party or any of its rights or interests
thereunder to the extent, but only to the extent, that such a grant would, under
the terms of such license, contract or agreement or otherwise, result in a
breach of the terms of, or constitute a default under any license, contract or
agreement to which Grantor is a party; provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Trademark
Collateral shall include, and Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.

Grantor further acknowledges that the rights and remedies of the Administrative
Agent with respect to the security interest in the Trademark Collateral granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

[Remainder of page intentionally left blank.]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Grant of Trademark Security Interest
to be duly executed and delivered by its duly authorized officer as of the     
day of                     ,             .

 

[  

 

  ]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

C-3



--------------------------------------------------------------------------------

SCHEDULE A

TO

GRANT OF TRADEMARK SECURITY INTEREST

 

Registered Owner

 

United States

Trademark/Service Mark

 

Registration or

Serial Number

 

Registration
or Filing Date